Title: From James Madison to Thomas Jefferson, 9 December 1787
From: Madison, James
To: Jefferson, Thomas


Dear Sir
New York. Decr. 9th. 1787.
Your favour of the 17th. of Sepr. with sundry other letters and Packets, came duly by the last packet. Such of them as were addressed to others, were duly forwarded. The three Boxes, marked IM, G.W. and AD, it appears were never shipped from Havre. Whenever they arrive your commands with regard to the two last shall be attended to, as well as those relating to some of the contents of the first. I have not been able to get any satisfactory account of Willm. S. Browne. Alderman Broom tells me that he professed to receive the money from him, for the use of Mr. Burke. I shall not lose sight of the subject, and will give you the earliest information of the result of my enquiries. The annexed list of trees will shew you that I have ventured to substitute half a dozen sorts of apples in place of the pippins alone, and to add 8 other sorts of American trees, including 20 of the Sugar maple. They were obtained from a Mr. Prince in the neighbourhood of this City, who deals largely in this way, and is considered as a man of worth. I learn from him that he has executed various commissions from Europe & the West Indies, as well as places less distant; and that he has been generally very successful in preserving the trees from perishing by such distant transplantations. He does not use Moss as you prescribe but incloses the roots in a bag of earth. As moss is not [to] be got, as he says, it is uncertain whether necessity or choice gives the preference to the latter. I inclose a Catalogue of his Nursery and annex the price of the sample I send you, that you may, if you incline, give orders for any other supply. I doubt whether the Virga. Red Birds are found in this part of America. Opossums are not rare in the milder parts of New Jersey, but are very rare thus far Northward. I shall nevertheless avail myself of any opportunities which may happen for procuring and forwarding both. Along with the Box of trees, I send by the Packet to the care of Mr. Limozin 2 Barrels of New Town Pippins, and 2 of Cranberrys. In one of the latter the Cranberries are put up dry, in the other in water; the opinions and accounts differing as to the best mode. You will note the event of the experiment.
The Constitution proposed by the late Convention engrosses almost the whole political attention of America. All the Legislatures, except that of R. Island, which have been assembled, have agreed in submitting it to State Conventions. Virginia has set the example of opening a door for amendments, if the Convention there should chuse to propose them. Maryland has copied it. The States which preceded, referred the Constitution as recommended by the Genl. Convention, to be ratified or rejected as it stands. The Convention of Pennsylvania, is now sitting. There are about 44 or 45. on the affirmative and about half that number on the opposite side; A considerable number of the Constitutional party as it was called, having joined the other party in espousing the federal Constitution. The returns of deputies for the Convention of Connecticut are known, and prove, as is said by those who know the men that a very great majority will adopt it in that State. The event in Massachussetts lies in greater uncertainty. The friends of the New Govt. continue to be sanguine. N. Hampshire from every account, as well as from some general inducements felt there will pretty certainly be on the affirmative side. So will New Jersey and Delaware. N. York is much divided. She will hardly dissent from N. England, particularly if the conduct of the latter should coincide with that of N. Jersey and Pennsylva. A more formidable opposition is likely to be made in Maryland than was at first conjectured. Mr. Mercer, it seems, who was a member of the Convention, though his attendance was but for a short time, is become an auxiliary to Chace. Johnson the Carrolls, Govr. Lee, and most of the other characters of weight are on the other side. Mr. T. Stone died a little before the Govermt. was promulged. The body of the people in Virgina. particularly in the upper and lower Country, and in the Northern neck, are as far as I can gather, much disposed to adopt the new Constitution. The middle Country, and the South side of James River are principally in the opposition to it. As yet a large majority of the people are under the first description. As yet also are a majority of the Assembly. What change may be produced by the united influence & exertions of Mr. Henry, Mr. Mason, & the Governor with some pretty able auxiliaries, is uncertain. My information leads me to suppose there must be three parties in Virginia. The first for adopting without attempting Amendments. This includes Genl. W—— and the other deputies, who signed the Constitution, Mr. Pendleton—(Mr. Marshal I believe)—Mr. Nicholas—Mr. Corbin, Mr. Zachy. Johnson, Col. Innis, (Mr. B. Randolph as I understand) Mr. Harvey Mr. Gabl. Jones, Docr. Jones—&c &c. At the head of the 2d. party which urges amendments are the Govr. & Mr. Mason. These do not object to the substance of the Governt. but contend for a few additional Guards in favor of the Rights of the States and of the people. I am not able to enumerate the characters which fall in with their ideas, as distinguished from those of a third Class, at the head of which is Mr. Henry. This class concurs at present with the patrons of Amendments, but will probably contend for such as strike at the essence of the System, and must lead to an adherence to the principle of the existing Confederation, which most thinking men are convinced is a visionary one, or to a partition of the Union into several Confederacies. Mr. Harrison the late Govr. is with Mr. Henry. So are a number of others. The General & Admiralty Courts with most of the Bar, oppose the Constitution, but on what particular grounds I am unable to say. Genl. Nelson, Mr. Jno. page, Col. Bland, &c. are also opponents, but on what principle and to what extent, I am equally at a loss to say. In general I must note, that I speak with respect to many of these names, from information that may not be accurate, and merely as I should do in a free and confidential conversation with you. I have not yet heard mr. Wythe’s sentiments on the subject. Docr. McClurg the other absent deputy, is a very strenuous defender of the New Government. Mr. Henry is the great adversary who will render the event precarious. He is I find with his usual address, working up every possible interest, into a spirit of opposition. It is worthy of remark that whilst in Virga. and some of the other States in the middle & Southern Districts of the Union, the men of intelligence, patriotism, property, and independent circumstances, are thus divided; all of this description, with a few exceptions, in the Eastern States, & most of the Middle States, are zealously attached to the proposed Constitution. In N. England, the men of letters, the principal Off[i]cers of Govt. the Judges & Lawyers, the Clergy, and men of property, furnish only here and there an adversary. It is not less worthy of remark that in Virginia where the mass of the people have been so much accustomed to be guided by their rulers on all new and intricate questions, they should on the present which certainly surpasses the judgment of the greater part of them, not only go before, but contrary to, their most popular leaders. And the phenomenon is the more wonderful, as a popular ground is taken by all the adversaries to the new Constitution. Perhaps the solution in both these cases, would not be very difficult; but it would lead to observations too diffusive; and to you unnecessary. I will barely observe that the case in Virga. seems to prove that the body of sober & steady people, even of the lower order, are tired of the vicicitudes, injustice and follies which have so much characterised public measures, and are impatient for some change which promises stability & repose. The proceedings of the present assembly are more likely to cherish than remove this disposition. I find Mr. Henry has carried a Resolution for prohibiting the importation of Rum, brandy, and other ardent spirits; and if I am not misinformed all manufactured leather, hats and sundry other articles are included in the prohibition. Enormous duties at least are likely to take place on the last & many other articles. A project of this sort without the concurrence of the other States, is little short of madness. With such concurrence, it is not practicable without resorting to expedients equally noxious to liberty and œconomy. The consequences of the experiment in a single State, as unprepared for manufactures as Virginia may easily be preconceived. The Revised Code will not be resumed. Mr. Henry is an inveterate adversary to it. Col. Mason made a regular and powerful attack on the Port Bill; but was left in a very small minority. I found at the last Session that that regulation was not to be shaken; though it certainly owes its success less to its principal merits, than to collateral & casual considerations. The popular ideas are that by favoring the collection of duties on imports it saves the solid property from direct taxes; and that it injures G. Britain by lessening the advantage she has over other Nations, in the trade of Virginia.
We have no certain information from the three Southern States concerning the temper relative to the New Government. It is in general favorable according to the vague accounts we have. Opposition however will be made in each. Mr. Wiley Jones, and Governour Caswell have been named as Opponents in N. Carolina.
So few particulars have come to hand concerning the State of things in Georgia that I have nothing to add on that subject, to the contents of my last, by Commodore Jones.
We have two or three States only yet met for Congs. As many more can be called in when their attendance will make a quorum. It continues to be problematical, whether the interregnum will not be spun out through the winter.
We remain in great uncertainty here with regard to a war in Europe. Reports and suspicions are strongly on the side of one. Such an event may be considered in various relations to this Country. It is pretty certain I think that if the present lax State of our General Government should continue, we shall not only lose certain capital advantages which might be drawn from it; but be in danger of being plunged into difficulties which may have a very serious effect on our future fortunes. I remain Dear Sir with the most sincere esteem & Affection, Your Obedt. servt.
PS. I have delivered your message to Mr. Thomson & settled the pecuniary matter with him.
The letters which you put under the same cover, with the seals of one joining the superscription of the contiguous letter, come when the weather has been warm, in such a State that it is often difficult to separate them without tearing out the superscription. A bit of paper between the adjoining letters over the seal would prevent this inconveniency.
 
[Enclosure]


No.
 1.– 6
New Town Spitzenburg
apples
}
50 trees at 2/-
£5.
 0- 0



 2.–20.
New Town Pippins
do.



 3 – 6.
Esopus Spitzenburg
do.



 4 – 6.
Jersey Greening
do.



 5 – 6
R. Island Greening
do.



 6 – 6.
Everlasting
do.







 7.–10.
American Plumbs


1/6

15.



 8 – 8.
live Oaks


9d

 6.



 9 –20.
Sugar Maples


2/
  2.



10 –10.
Candle berry-Myrtles


9d

 7- 6



11 – 6.
Standing American Honey-Suckles

1/6

 9.



12.– 6.
Three thorned Accacia


1/6

 9



13 – 6.
Rhododendrons


2/

12



14 – 6.
Dogwood Trees


1/6

 9




Box & Matts




 5- 6





Dollar at 8 Shillgs.
£10.
13


